COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00148-CR
                              NO. 02-17-00149-CR


GARY DEON ELBEYALLEN A/K/A                                            APPELLANT
GARY DEON ALLEN

                                        V.

THE STATE OF TEXAS                                                          STATE

                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1451483D, 1451837D

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      In a single point, Appellant Gary Deon Elbeyallen, 2 appeals the trial court’s

denial of his motion to suppress in two prosecutions for drug possession. See

Tex. Health & Safety Code Ann. § 481.115(b), (c) (West 2017). We affirm.




      1
      See Tex. R. App. P. 47.4.
                                   Background

I. Factual background

      In April 2016, Naqibullah Haq owned “Mike’s Discount Food Store,” a

convenience store on East Berry Street in Fort Worth. According to the arresting

officer in this case, Officer James Polyak, Haq’s convenience store was a known

location of loitering, panhandling, and drug transactions. And according to Haq,

Appellant often lingered around the store—as Haq testified at the suppression

hearing, “[Appellant] was coming to the store like almost every day, but just, like,

he was hanging over there. . . . And most of the time, I - - I told him, like, to

leave. He never - - he never listen.”

      On the evening of April 9, 2016, Haq had grown tired of Appellant’s

lingering and refusing to leave. Haq testified at the suppression hearing that

after he told Appellant to leave and Appellant refused to do so, Haq waited about

30 or 40 minutes and then called 911.        In the 911 call, 3 Haq reported that

Appellant and another man had been lingering around and inside the store for

two to three hours, had harassed customers for change, and had refused to

leave the property. And, when Officer Polyak and Officer D. Johnson arrived

almost an hour later, the two men were still lingering in front of the store. When

      2
      The record provides three names for Appellant: Gary Deon Elbeyallen,
Gary Deon Allen, and Gary Deon Allen El Bey. For simplicity, we will refer to him
as Appellant.
      3
       A recording of the 911 call was admitted into evidence at the suppression
hearing.


                                         2
they spotted the officers, one of the men ran off but Appellant stayed behind.

After unsuccessfully chasing the second individual, Officer Polyak returned to the

convenience store to speak with Haq and Appellant.

       Officer Polyak spoke to Haq inside the store, and both men testified at the

hearing that Haq identified Appellant to Officer Polyak as one of the men who

had been lingering in front of the store. According to Officer Polyak, Haq also

stated that Appellant had been walking back and forth from cars for several

hours. Officer Polyak then exited the store to speak to Appellant. According to

Officer Polyak’s testimony, while Officer Polyak was speaking to Appellant, Haq

approached Appellant, identified him again and once more asked Appellant to

leave. 4


       4
           Officer Polyak testified as follows:

                [State]. Did Haq, while in your presence, identify [Appellant]?

                A. Yes, he did.

             Q. He actually went out - - came out of the store and gave
       him a criminal trespass warning, correct?

                A. That is correct.

Given the trial court’s findings, it seems clear that the trial court interpreted this
testimony to mean that Haq told Appellant to leave again.

      A video recording taken by Officer Polyak’s body camera was admitted into
evidence at the hearing. It did not capture Officer Polyak’s arrival on the scene,
his chase after the second man, or his interaction with Haq. It also did not
capture this alleged interaction between the three men. However, it is unclear
from the record whether this interaction occurred in the time before the body
camera began recording. We note that it was the trial court’s role to determine

                                              3
      Based on Officer Polyak’s experience, he believed that Haq’s description

of Appellant’s behavior indicated that Appellant was involved in drug

transactions. Because he suspected that Appellant might still be in possession

of illegal drugs, Officer Polyak asked Appellant for permission to search his

person. Appellant declined.

      Officer Polyak then pointed out a posted sign prohibiting loitering and

criminal trespassing and informed Appellant that he was arresting him for

loitering. As Officer Polyak began to place handcuffs on Appellant, Appellant

started to pull away and yell aggressively, so Officer Polyak and Officer Johnson

took him to the ground and held him for a few minutes until he calmed down.

      Once Appellant was calm, Officer Polyak searched him and discovered a

“white rock-like substance” in clear packaging and a Visine bottle containing “a

brown liquid substance.”      Later testing revealed that the substances were

cocaine and heroin, respectively.

      While Appellant was being booked into jail, Officer Polyak completed an

affidavit in which he explained that he arrested Appellant for criminal trespass.

According to Officer Polyak, a jail sergeant recommended that he change his

affidavit to recite a “general complaint citation for attempted criminal trespass,” so

he did.

the veracity of Officer Polyak’s testimony about this interaction. See Wiede v.
State, 214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). We do not view the video
recording as directly contradicting Officer Polyak’s testimony and, even if we
were to find that it did, it does not change the analysis laid out below.


                                          4
II. Procedural background

      Appellant was subsequently charged with possession of heroin and

possession of cocaine. He filed a “Motion to Suppress and Motion to Dismiss

Vindictive Prosecution” in which he argued that the trial court should exclude “all

evidence resulting from [his] detention and arrest” because the arrest and the

search of his person violated his constitutional rights. See U.S. Const. amend.

IV, XIV; Tex. Const. art. I, §§ 9, 19.

      The trial court held a suppression hearing and heard the above-recited

evidence.    At the hearing, Appellant argued that Officer Polyak acted out of

vindictiveness by arresting Appellant because he refused to consent to a search

of his person. He also argued that Officer Polyak lacked probable cause to

arrest Appellant because Officer Polyak originally arrested him for loitering, later

stated that he arrested him for criminal trespass, and then charged him with

attempted criminal trespass.        Finally, Appellant argued that the “statutory

scheme” defining attempted criminal trespass is void because it is too vague. 5

      The trial court denied the motion to suppress and made findings of fact and

conclusions of law on the record which we have summarized as follows:

          • Probable cause exists when, at the moment of the arrest, facts and
            circumstances within the arresting officer’s knowledge are sufficient


      5
        Appellant does not pursue this argument on appeal. But see Heller v.
State, 347 S.W.3d 902, 905 (Tex. App.—Amarillo 2011, no pet.) (recognizing
lesser-included offense of attempted criminal trespass and collecting cases
holding similarly).


                                          5
             to warrant a prudent man believing that a particular person had
             committed or was committing an offense.

          • Officer Polyak was truthful.

          • Haq was truthful.

          • Haq warned Appellant to leave.

          • Appellant did not leave after being warned.

          • Haq told Officer Polyak that Haq had told Appellant to leave.

          • Haq was an owner as defined by the penal code. See Tex. Penal
            Code Ann. § 30.05 (West Supp. 2017).

          • Haq’s warning met the requirements of the penal code. See id.

          • Officer Polyak had probable cause to arrest Appellant for the offense
            of criminal trespass.

          • Officer Polyak’s search of Appellant was lawful because the offense
            of criminal trespass constituted a breach of the peace.

          • Alternatively and based on the totality of the circumstances, Officer
            Polyak had an independent basis to detain and search Appellant
            based on Haq’s descriptions on the 911 recording and to Officer
            Polyak because they were consistent with illegal activity, whether
            loitering for the purposes of begging or drug dealing.

          • Alternatively, Officer Polyak could have arrested Appellant for
            loitering.

          • The Fort Worth city ordinance of loitering was not unconstitutionally
            vague. 6

          • Alternatively, Officer Polyak had authority under the code of criminal
            procedure to arrest Appellant when he failed to leave after Haq’s
            request in Officer Polyak’s presence.



      6
       The trial court does not appear to have ruled on Appellant’s challenge of
the constitutionality of attempted criminal trespass.


                                           6
          • Officer Polyak’s actions were reasonable under the totality of the
            circumstances known to him at the time of the search.

      A jury later convicted Appellant of possession of heroin and possession of

cocaine. The jury assessed a punishment of two years’ confinement for the

cocaine-possession conviction and 25 years’ confinement for the heroin-

possession conviction. This appeal followed.

                                     Discussion

      In a single issue, Appellant argues that the trial court erred by denying his

motion to suppress the evidence gained by his arrest and the search incident to

that arrest because the arrest and search were not supported by probable cause.

I. Standard of review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.      Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v.

State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial

judge is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. Wiede, 214 S.W.3d at 24–25; State v. Ross,

32 S.W.3d 853, 855 (Tex. Crim. App. 2000), modified on other grounds by State

v. Cullen, 195 S.W.3d 696 (Tex. Crim. App. 2006). Therefore, we give almost

total deference to the trial court’s rulings on (1) questions of historical fact, even if



                                           7
the trial court’s determination of those facts was not based on an evaluation of

credibility and demeanor, and (2) application-of-law-to-fact questions that turn on

an evaluation of credibility and demeanor.        Amador, 221 S.W.3d at 673;

Montanez v. State, 195 S.W.3d 101, 108–09 (Tex. Crim. App. 2006); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But when application-of-

law-to-fact questions do not turn on the credibility and demeanor of the

witnesses, we review the trial court’s rulings on those questions de novo.

Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim.

App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When, as in this case, the trial court makes explicit fact

findings, we determine whether the evidence, when viewed in the light most

favorable to the trial court’s ruling, supports those fact findings.    Kelly, 204
S.W.3d at 818–19. We then review the trial court’s legal ruling de novo unless its

explicit fact findings that are supported by the record are also dispositive of the

legal ruling. Id. at 818.

      We must uphold the trial court’s ruling if it is supported by the record and

correct under any theory of law applicable to the case even if the trial court gave

the wrong reason for its ruling. State v. Stevens, 235 S.W.3d 736, 740 (Tex.




                                        8
Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.

2003), cert. denied, 541 U.S. 974 (2004).

II. Applicable law and analysis

      The Fourth Amendment protects against unreasonable searches and

seizures by government officials. U.S. Const. amend. IV; Wiede, 214 S.W.3d at

24. To suppress evidence because of an alleged Fourth Amendment violation,

the defendant bears the initial burden of producing evidence that rebuts the

presumption of proper police conduct. Amador, 221 S.W.3d at 672; see Young

v. State, 283 S.W.3d 854, 872 (Tex. Crim. App.), cert. denied, 558 U.S. 1093

(2009). A defendant satisfies this burden by establishing that a search or seizure

occurred without a warrant. Amador, 221 S.W.3d at 672. Once the defendant

has made this showing, the burden of proof shifts to the State, which is then

required to establish that the search or seizure was conducted pursuant to a

warrant or was reasonable. Id. at 672–73; Torres v. State, 182 S.W.3d 899, 902

(Tex. Crim. App. 2005); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App.

2005).

      A. Warrantless arrest

      Under the Fourth Amendment, a warrantless arrest is unreasonable per se

unless it fits into one of a “few specifically established and well delineated

exceptions.” Minnesota v. Dickerson, 508 U.S. 366, 372, 113 S. Ct. 2130, 2135

(1993); Torres, 182 S.W.3d at 901. A police officer may arrest an individual

without a warrant only if probable cause exists with respect to the individual in


                                        9
question and the arrest falls within one of the exceptions set out in the code of

criminal procedure. Torres, 182 S.W.3d at 901; see Tex. Code Crim. Proc. Ann.

arts. 14.01–.04 (West 2015 & Supp. 2017). For instance, an officer may arrest

an offender without a warrant for any offense committed in his presence or within

his view. Tex. Code Crim. Proc. Ann. art. 14.01(b).

      Probable cause for a warrantless arrest requires that the officer have a

reasonable belief that, based on facts and circumstances within the officer’s

personal knowledge, or of which the officer has reasonably trustworthy

information, an offense has been or is being committed. Torres, 182 S.W.3d at

901–02. Probable cause must be based on specific, articulable facts rather than

the officer’s mere opinion. Id. at 902. We use the “totality of the circumstances”

test to determine whether probable cause existed for a warrantless arrest. Id.

      Appellant argues that probable cause was not established because, in his

view, there was no evidence to establish that he knowingly, intentionally, or

recklessly committed the offense of criminal trespass.        Appellant specifically

relies upon his own action of staying on the scene when the police arrived as

evidence that he did not know he was committing a crime, and—confusingly—

argues that his refusal to leave the property despite Haq’s repeated requests in

the past and on the day of the arrest indicated that he was unaware of the

criminal nature of his failure to leave another person’s property.

      Appellant’s argument is nonsensical. The proper inquiry is not whether

Appellant was aware that his behavior violated a criminal statute.       It is well-


                                         10
established that ignorance of the law is generally not an excuse. See Tex. Penal

Code Ann. § 8.03 (West 2011). Rather, a person must act with the requisite

culpable mental state to “engage[] in [the] conduct as the definition of the offense

requires.” Id. § 6.02 (West 2011). Criminal trespass requires that (1) a person,

(2) without effective consent, (3) enters or remains on the property or in a

building of another, (4) knowingly, intentionally, or recklessly, (5) when he had

notice that entry was forbidden or received notice to depart but failed to do so.

Id. § 30.05; Day v. State, 532 S.W.2d 302, 306 (Tex. Crim. App. 1975)

(disapproved of on other grounds by Hall v. State, 225 S.W.3d 524, 527–31 (Tex.

Crim. App. 2007)).

      Whether Appellant knew that his disregard of Haq’s repeated requests to

leave constituted criminal trespass is not relevant. The determination turns on

whether he intentionally, knowingly, or recklessly remained on the property when

he had received notice to depart but failed to do so. His mental state can be

inferred from his acts, words, and conduct. Dues v. State, 634 S.W.2d 304, 305

(Tex. Crim. App. [Panel Op.] 1982). Appellant freely admits in his brief that Haq

had asked him repeatedly—both before and on the day of the arrest—to leave

the store property. And the trial court heard evidence that in Officer Polyak’s

presence, Haq asked Appellant to leave the property and Appellant refused. The

trial court could have reasonably inferred that Appellant acted intentionally in

ignoring Haq’s requests.




                                        11
         Finally, Appellant argues that the evidence introduced at the hearing

amounted to no more than a “mere suspicion or a hunch” of criminal activity.

This is wholly incorrect. Setting aside Officer Polyak’s suspicion that Appellant

was involved in illegal drug transactions, the trial court heard evidence from Haq

and Officer Polyak that Haq asked Appellant repeatedly to leave Haq’s property

and Appellant refused to do so. Officer Polyak also testified to his personal

observation of Appellant on the property. Probable cause may be based upon

the officer’s personal knowledge coupled with personally observed behavior.

Beverly v. State, 792 S.W.2d 103, 105–06 (Tex. Crim. App. 1990) (holding

probable cause to arrest for criminal trespass was shown by officer’s testimony

that apartment manager had warned loiterers to leave and that officer observed

loiterers were still on the property when he arrived). The trial court therefore did

not err by finding that probable cause existed to arrest Appellant for criminal

trespass. See Stevens, 235 S.W.3d at 740. Because we so hold, we do not

need to address the trial court’s conclusions that probable cause existed to arrest

Appellant for loitering.   We therefore overrule this portion of Appellant’s sole

point.

         B. Reasonableness of search

         Once an officer has probable cause to arrest, he may search the accused

incident to the arrest. McGee v. State, 105 S.W.3d 609, 615 (Tex. Crim. App.),

cert. denied, 540 U.S. 1004 (2003); see Best, 118 S.W.3d at 862. Because we

have held that the trial court did not err by determining that probable cause


                                        12
existed to arrest Appellant, we accordingly hold that the search of Appellant was

a lawful search incident to arrest.   We overrule the remainder of Appellant’s

point.

                                  Conclusion

         Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.


                                                 /s/ Bonnie Sudderth

                                                 BONNIE SUDDERTH
                                                 CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 3, 2018




                                       13